Citation Nr: 0502094	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for a right foot and 
ankle disability, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1968, from February 1975 to April 1978, and from September 
1978 to March 1989, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Cleveland, 
Ohio which, in pertinent part, granted service connection and 
a 10 percent rating for right shoulder rotator cuff 
tendonitis with degenerative joint disease, granted service 
connection and a 10 percent rating for a right foot and ankle 
disability, and granted service connection and a 
noncompensable rating for bilateral hearing loss.  The 
veteran appealed for higher ratings.  A hearing was held at 
the RO before the undersigned Veterans Law Judge (i.e. a 
Travel Board hearing) in April 2004.  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will not be addressed by the 
Board.  This claim was denied in a September 2003 rating 
decision, a notice of disagreement was received in April 
2004, and a statement of the case was issued in April 2004.  
As a timely substantive appeal has not been received from the 
veteran with respect to this issue.  Thus this issue will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302 (2004).

The issue of entitlement to a higher rating for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Finally, the Board notes that at his hearing, the veteran 
raised a claim for service connection for tinnitus.  As this 
issue is not in appellate status, it is referred to the RO 
for appropriate action.

FINDING OF FACT

The veteran's service-connected right ankle and foot 
disability is productive of moderate disability.


CONCLUSION OF LAW

1.  The criteria for a 20 percent for a right ankle and foot 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5271, 5284 (2004).

2.  The criteria for a rating in excess of 0 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law shortly prior 
to this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in letters dated in 
February 2001 and April 2001, and by virtue of the rating 
decision dated in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an August 2002 statement 
of the case, and numerous supplemental statements of the 
case, the most recent one being dated in October 2003.  He 
was furnished VCAA letters in February and April 2001.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The April 2001 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All available records have been obtained and associated with 
the claims folder.  The veteran has received several 
examinations during the course of this appeal. The veteran's 
representative during the April 2004 hearing requested that 
the veteran be afforded another VA examination due to the 
length of time since his last examination.  Ion this regard 
the most recent VA examination was conducted in July 2003.  
The Board finds the examination timely and adequate.

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
relative to his claims as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

With respect to the veteran's claims for higher initial 
ratings for service-connected bilateral hearing loss and a 
disability of the right ankle and foot, the Board notes that 
in a recent precedential opinion, VA's General Counsel 
determined that if, in response to notice of its decision on 
a claim for which VA has already given the required notice 
under 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. VAOPGCPREC 8-2003.  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).

In this regard, the Board notes the veteran was informed of 
the pertinent rating criteria in the statement of the case.  
Hence additional VCAA notice is not required for this claim.

Factual Background

The veteran served on active duty from July 1962 to July 
1968, from February 1975 to April 1978, and from September 
1978 to March 1989, when he retired.

The service medical records show that the veteran was treated 
for right ankle problems.

Post-service medical records from Wright-Patterson Air Force 
Base (AFB) dated from 2000 to 2001 primarily relate to 
treatment for right shoulder pain, and are negative for 
treatment of a right ankle or foot disability.

At a March 2002 VA examination of the right foot and ankle, 
the examiner noted that the claims file had been reviewed, 
and discussed the findings in prior medical records.  The 
veteran reported that he had very little right ankle pain, 
but did have pain in the sole of the right foot, on the 
lateral aspect, which was worse on hard surfaces.  He rated 
his foot pain as six or seven out of a range from one to ten.  
He reported weakness from pain limitation in the right ankle 
with running or walking but denied any focal weakness.  He 
denied stiffness in either the foot or ankle.  His ankle did 
not swell, but had been larger than the left since his 
initial injury.  He denied any redness or heat in the joint.  
He said the ankle sometimes buckled and gave out for no 
apparent reason.  He said he did not fall to the ground when 
this occurred, but rather he hobbled on it until he could sit 
down.  He denied locking.  He said the ankle fatigued with a 
lack of endurance.  He reported that he occasionally took 
aspirin for his foot and shoulder pain.   

He reported flare-ups in his foot and ankle condition with 
increased pain to the point that he could not walk.  The 
flares occurred about three or four times per year and lasted 
for about a half-hour.  Flares were precipitated by walking 
or running, and alleviated by rest and sitting down.  Pain 
was the most limiting factor during a flare-up or following 
repetitive use.  He denied using any adaptive devices but did 
wear athletic shoes for foot comfort.  He said he loved to 
walk, and walked for exercise, but it hurt his foot to do so.  
He said he also had difficulty in performing yard work.  He 
said he could no longer run and had to be careful when 
walking.

On examination, the circumference of his right ankle was 26 
centimeters on the right and 24.5 centimeters on the left.  
There was objective evidence of tenderness in the lateral 
aspect of the right ankle and under the fifth 
metatarsophalangeal joint.  There was no objective evidence 
of edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding of movement.  The veteran's 
gait was unremarkable, and there was no functional limitation 
on standing or walking.  There were no callosities, 
breakdown, or abnormal shoe wear pattern that would indicate 
abnormal weight bearing.  There was no ankylosis.  Range of 
motion of the right ankle was as follows:  dorsiflexion to 5 
degrees, and plantar flexion to 70 degrees.  There was no 
varus or valgus angulation of the os calcis in relationship 
to the long axis of the tibia and fibula.  An X-ray study of 
the right foot and right ankle showed mild to moderate 
degenerative changes involving the ankle, mid, and hind foot.  
There was a small bony fragment medial to the first 
metatarsophalangeal joint that might represent an old bony 
injury.  The pertinent diagnosis was degenerative joint 
disease of the right ankle and foot.

A March 2002 psychiatric examination showed that the veteran 
was working as a security guard.

In an August 2002 rating decision, the RO granted service 
connection and a 10 percent rating for a right foot and ankle 
disability, and granted service connection and a 
noncompensable rating for bilateral hearing loss.  

A November 2002 VA outpatient treatment record reflects that 
the veteran complained of chronic pain and swelling of the 
right ankle.  He reported that Celebrex gave little relief.

A July 2003 VA orthopedic examination of the right ankle 
reflects that the veteran complained of bilateral ankle pain.  
On examination, there was significant swelling on the lateral 
aspect of the right ankle.  There was much tenderness in the 
lateral gutter and along the anterior and lateral aspect of 
the ankle.  There was tenderness in the anterior and anterior 
medial aspects.  Range of motion was "reasonably good".  
There was pain with full dorsiflexion and full plantar 
flexion, mostly in the anterior and anterior lateral aspects 
of the ankle.  An evaluation of the left ankle was similar.  
There was minimal tenderness with motion of the subtalar mid-
foot joints.  An X-ray study showed significant 
osteoarthritis and spur formation in the anterior lateral and 
anterior medial aspects of his joint.  There was significant 
spurring in both ankles, worse on the right.  The diagnostic 
impression was bilateral ankle osteoarthritis.  The examiner 
recommended an arthroscopy with possible debridement and spur 
excision.

At an April 2004 Board hearing, the veteran essentially 
asserted that his service-connected right ankle and foot 
disabilities, and his bilateral hearing loss, were more 
disabling than currently evaluated.  He stated that his ankle 
and foot disability bothered him a great deal during his job 
as a security guard, as a lot of walking was required.  He 
said his ankle sometimes went out on him.  He said he was no 
longer able to jog due to this disability.  He and his wife 
testified that he had ankle and foot pain most of the time.  
His wife testified that it was very hard for him to walk.  He 
stated that his ankle gave way a couple of times each month.  
He said he bought an ankle brace, and that he sometimes had 
swelling in his ankle.  He stated that he had difficulty in 
climbing and descending stairs.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's service-connected right ankle 
and foot disability as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, pertaining to limited motion 
of the ankle, and Diagnostic Code 5010, pertaining to 
traumatic arthritis.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2004).

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2004).  The average normal range of motion of the ankle 
is from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2004).

The veteran's right foot and ankle disorder may also be rated 
under Diagnostic Code 5284, pertaining to other foot 
injuries.  Under Diagnostic Code 5284, a 10 percent rating 
contemplates moderate impairment, a 20 percent contemplates 
moderately severe impairment, and a 30 percent rating 
contemplates severe impairment. With actual loss of the use 
of the foot, a 40 percent rating is applicable. 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints should be tested 
for pain on both active and passive motion, in weight-bearing 
and nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

The March 2002 VA orthopedic examination showed that the 
veteran reported significant pain in the right foot which 
became worse on use.  Arthritis of the foot and ankle was 
diagnosed.  Also, the examination did show significant 
limitation of dorsiflexion.  During the VA examination in 
July 2003 the veteran's complaints continued.  Additionally 
the examination confirmed the presence of significant 
swelling and tenderness on the ankle. After reviewing the 
evidence, in conjunction with the Deluca case, the Board 
finds that the degree of impairment resulting from right foot 
and ankle disorder more nearly approximate the criteria for 
moderate disability of the right foot.  38 C.F.R. § 4.7.  
Accordingly, a 20 percent rating is warranted.

However, these same findings do not support a rating in 
excess of 20 percent.  The 
Recent VA examinations showed that right ankle range of 
motion was complete with pain.  There is no indication of 
instability.  The findings do not show severe impairment.  
The Accordingly a rating in excess of 20 percent is not 
warranted.  The 20 percent rating is warranted throughout the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

A higher rating for a right ankle and foot disability is 
granted subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

With respect to the issue of entitlement to higher ratings 
for a right shoulder disability and hearing loss, the Board 
finds that additional development is necessary prior to 
appellate review.

The most recent VA examinations are dated in February a March 
2002.  The veteran and his representative have indicated that 
these disabilities have worsened and request current 
examinations.  The Board concurs.  

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of VA and non-
VA medical records pertaining to 
treatment for his right shoulder 
disability and hearing loss covering the 
period from his retirement to the present 
which have not been previously submitted.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the severity of his right 
shoulder disability.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
should include the following:

a.  Range of motion studies should be 
performed, and the examiner is requested 
to state the normal range of motion of 
the shoulder.  The examiner should 
identify and assess any objective 
evidence of pain.  

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

3.  A VA audiological examination should 
be conducted in order to determined the 
severity of the bilateral hearing loss. 
All tests deemed necessary should be 
conducted. The claims folder is to be 
made available to the examiner prior to 
the examination.

4.  The RO should then re-adjudicate the 
claims on appeal.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


